Case: 5:98-cr-00126-SO Doc #: 114 Filed: 03/27/20 1 of 7. PagelD #: 245

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO.: 5:98CR126
). .
Plaintiff, ) JUDGE SOLOMON OLIVER, JR.

)
Vv. )
)
JOSEPH SPARROW SR., )
| )
Defendant. )

 

DEFENDANT! S MOTION TO “RECONSIDER ey
COURT'S MARCH 19, 2020, ORDER ae

Defendant, Joseph Sparrow, Sr., pro-se, hereby moves this
Court in the above entitled cause to reconsider the Court's March
19, 2020, Order (Doc. 113) and states the following in support

thereof:

I. STANDARD OF REVIEW

 

. Although the ‘Federal Rules of Civil Procedure ("Rule") makes
no provision for motions to reconsider, "[c]ourts adjudicating
motions to reconsider in criminal cases typically evaluate such
motions under the same standards applicable to civil motion to
alter or amend judgment pursuant to [Federal Rules of Civil

Procedure] 59(e)." United States v.. Robinson, 5 F. Supp. 3d 933,

 

936 (S.D. “Ohio, 2014)(quoting United States v. Titterington,

 

2003 U.S. Dist. LEXIS 8882 (W.D. Tenn., May 22, 2003)).

(1)

 

 
Case: 5:98-cr-00126-SO Doc #: 114 Filed: 03/27/20 2 of 7. PagelD #: 246

Under Rule 59(e) the Sixth Circuit has held motions to alter
or amend judgment may be granted if there is a clear error of
law, newly discovered evidence, intervening change in controlling
law, or to prevent manifest injustice. Intera Corp. v.
Henderson, 428 F.3d 605, 620 (6th Cir. 2005)(citing GenCorp.

Inc. v. Am. Int'l Underwriters, 178 F.3d 804, 834 (6th Cir.

 

1999)). "A Rule 59(e) motion 'may not be used to argue a new

legal theory.'" Roger Miller Music, Inc. v. Sony/ATV Publ'g,

 

LLC, 477 F.3d 383, 395 (6th Cir. 2007)(quoting FDIC v. World
Univ., Inc., 978 F.2d 10, 16 (1st Cir. 1992)). The motion “is
proper only if it contains ‘an argument or authority that was
overlooked or disregarded in the original ruling, presents

manifest evidence or argument that could not previously have been

submitted, or successfully points out a manifest error of fact or

law.'" Auday v. West Seal Retail, Inc., 2012 U.S. Dist. LEXIS

 

4812 (E.D. Tenn., Jan. 17, 2012).

II. THE COURT'S MARCH 19 ORDER
A. The Court correctly points out that Sparrow nor the

Government mention Sparrow's obligation to exhaust administrative

remedies before filing his §3582 Motion (Doc. 113, PageID# 241).
Sparrow avers he in fact did follow the directives of the

Federal Bureau of Prisons ("FBOP") Program Statement ("PS")

5050.50+et seq., and submitted his request for Compassionate

i. Viewable at www.bop.gov/policyprogstat /5050.050en. pdf.

(2)

 
Case: 5:98-cr-00126-SO Doc #: 114 Filed: 03/27/20 3 of 7. PagelD #: 247

Release/Reduction in Sentence to the Warden at FCI Elkton as
required. Under FBOP PS 5050.50, Chapter 9d. "an inmate may file
a request for a reduction in sentence with the sentencing court
after receiving a BP-11 response under subparagraph (a), the
denial from the General Counsel under subparagraph (d), or the
lapse of 30 days from the receipt of such a request by the Warden
of the inmates facility, whichever is earlier.”

In Sparrows case the Warden of his facility did not respond

to his request within "30" days thus allowing Sparrow to file his
§3582 Motion to the Court. This is exactly what happened in this
case, therefore Sparrow did properly exhaust his FBOP
Administrative Remedy.
B. Secondly, this Court's Order makes it clear it considers the
United States Sentencing Guidelines ("U.S.S.G.") §1B1.13, cmt.
n.l listing the "5" identified extraordinary and compelling
circumstances mandatory. (Doc. 113, PageID# 242).

Sparrow concedes that before the passage of the First Step
Act that U.S.S.G. §1B1.13 is what the FBOP was required to
follow. However, as Sparrow clearly defined in his Reply
(Doc. 113, pages 3-5) since the passage of the First Step Act
("FSA") several district courts recognizing the conundrum of the
Sentencing Commission being unable to change or update §1B1.132

have exercised their discretion and granted relief. See,

2. Because of only having "2" sitting Commissioners and unable to obtain a
"4" member quorum for voting.

(3)
Case: 5:98-cr-00126-SO Doc #: 114 Filed: 03/27/20 4 of 7. PagelD #: 248

Doc. 112, pages 3-5, 8-14 and U.S. District Judge Tena Campbell's
extended and thoughtful review of recent compassionate release
jurisprudence and changes to §3582(c)(1)(A) brought about by the

FSA. United States v. Mauman, No. 2:08-CR-00757-TE-11 (D. Utah,

 

Feb. 18, 2020).
Further, as this Court is well aware the Sentencing
Guidelines were made "advisory" only, in 2005 with the Supreme

Court's decision in United States v. Booker, 543 U.S. 220,

 

125 S. Ct. 738, 160 L. Ed. 2d 621 (2005). Therefore, it is not
mandatory to follow §1B1.13 any longer and as numerous other
jurists of reason= have already exercised their discretion and
granted relief under §3582(c)(1)(A) to petitioners just like
Sparrow.
Cc. In the last few weeks this country has experienced something
unlike anything else in modern times. The COVID-19 pandemic
which according to the Center For Disease Control (CDC) considers
persons 65 years of age, or older, the most vulnerable. Sparrow
is now "79" years of age, very nearly one of the oldest prisoners
housed at FCI Elkton,

Professor Douglas Berman, who writes a Sentencing Blog
called "Sentencing Law and Policy" very recently alerted readers

about the growing number of favorable rulings on Westlaw related

to prisoner §3582(c)(1)(A) motions. See:

 

3. District court judges across America, and the list is growing everyday.

(4)
Case: 5:98-cr-00126-SO Doc #: 114 Filed: 03/27/20 5o0f 7. PagelD #: 249

United States v. O'Bryan, No. 96-10076-03-JTM,
2020 WL 869475 (D. Kan., Feb. 21, 2020)

 

United States v. Mondaca, No. 89-CR-0O655DMS,
2020 WL 1029024 (S.D. Cal., Mar. 3, 2020)

 

United States v. Young, No. 2:00-CR-00002-1,
2020 WL 1047815 (M.D. Tenn., Mar. 4, 2020)

United States v. Davis, No. PMJ 00-424-2,
2020 WL 1083158 (D. Md., Mar. 5, 2020)

 

United States v. Perez, No. 88-10094-2-JTM,
2020 WL I180719 (D. Kan., Mar. 11, 2020)

 

United States v. Redd, No. 1:97-CR-O0006-AJT,
2020 WL 1248493 (E.D. Va., Mar. 16, 2020)

 

According to Professor Berman, all of the above people have
been recently granted compassionate release. Interestingly, some
of those above were granted on motions for reconsideration, much
like Sparrow is attempting.

Therefore, Sparrow respectfully points out to this Court its
oversight that he does fall within §1B1.13(5)'s "other reasons"
clause as numerous other district courts have done related to
compassionate release/reduction in sentence motions since the
passage of the FSA, and the new evidence (COVID-19) which has
come about well after the filing of his Reply, i.e. newly

discovered.

III. CONCLUSION
As this Court seems to agree, Sparrow's disproportionatly
severe sentence is unjust and should be corrected. (Doc. 113,
PageID# 244). This Court has the authority under

§3582(c)(1)(A)(Ci) should this Court so. desire to correct

Sparrow's sentence, Yes, it is a shame the U.S. Attorney's

(5)
Case: 5:98-cr-00126-SO Doc #: 114 Filed: 03/27/20 6 of 7. PagelD #: 250

Office doesn't wish to get involved and issue a vactur under the

"Holloway Doctrine" as this Court alludes, but this Court can

 

correct Sparrow's draconian sentence.

WHEREFORE, Defendant prays this Honorable Court will

reconsider its Order (Doc. 113) and grant Sparrow's requested

relief.
Respectfully submitted,
vy / i f .
Date: March 25, 2020 Ltwan « ¢ Ala bare!

 

Jogewh Spartow #53009-060
Dé fendant/pro-se

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY, under penalties of perjury pursuant to
28 U.S.C. §1746, that Defendant's Motion To Reconsider Court's
March 19, 2020, Order was given to prison officials with proper
first class postage affixed for mailing via U.S. Postal Service
Certified Mail, Receipt # 7019 1120 0000 9945 7577, to U.S.
District Court, Office of the Clerk, 801 Superior Ave.,
Cleveland, OH 44113 on this 2. 57 aay of March, 2020, with
special instructions enclosed respectfully requesting that the
Honorable Clerk's Office electronically serve a copy of this
Motion on the AUSA's Office.

7 “ y L L
Ay oy
paces fe fi ELBE Ogee ee ae

Teaco Sparcée #53009-060
Defendant/pro-se

(6)
 

 

 

 

 

UNITED stares).

POSTAL SERVICE

~ 1000.

ft
. i :
i SEP e bees eff |

f Z

nf fe

 

  

<>53009-060 >
we Us Dist Ct N Dist Of Ohio
tie 801 W Superior AVE
Cleveland, OH 44113
United States

dy ho

"0 |
290

0
2.

2
U

a ao

 
